Citation Nr: 1502600	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-29 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include: coronary artery disease and status, post myocardial infarction, as due to herbicide exposure or as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel





INTRODUCTION

The Veteran had honorable active service from November 1968 to April 1970, including service in the Republic of Vietnam.  The Veteran also had a period of service from June 1971 until April 1974 which resulted in an other than honorable discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran's claim for service connection for coronary artery disease was originally denied in an unappealed October 2002 rating decision.  New and material evidence would ordinarily be required to reopen this claim.  38 U.S.C.A. § 5108 (West 2014).  However, VA has issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The Board notes that, "[w]hen a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation."  See Routen v. West, 142 F.3d 1434, 1441, citing Spencer v. Brown, 17 F.3d 368, 373 (Fed. Cir. 1994).  Accordingly, the Board will adjudicate the claim on a de novo basis without requiring new and material evidence to reopen.

On his October 2012 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Member of the Board at the RO in connection with his claim.  This hearing was scheduled for August 1, 2014.  Prior to the hearing, the Veteran cancelled the hearing and did not request a postponement or motion for a new hearing.  As such, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, upon review of the evidence of record, the Board finds that further development is necessary prior to adjudication of the Veteran's claim.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2014).  If a Veteran was exposed to Agent Orange during service, certain listed diseases, including ischemic heart disease (including coronary artery disease), are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).

As the Veteran's service in the Republic of Vietnam has been conceded, the Board notes that service connection for ischemic heart disease would be warranted if the Veteran is determined to have a current disability of ischemic heart disease.  The Board is aware that the current disability requirement is met if a disability is displayed at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

The Veteran's claim has been denied by the AOJ due to lack of sufficient proof that the Veteran has a current disability.  While the Veteran has contended that he previously has suffered from and was diagnosed with a myocardial infarction (or heart attack), the 2002 VA examiner and 2011 VA examiner provided opinions that indicated that the Veteran's condition does not provide evidence of a current heart condition or a previous heart attack, and the medical evidence that has been provided does not indicate that the Veteran suffered a previous heart attack.  

However, the Board notes that several VA treatment records indicate that the Veteran may have current ischemic disease, including coronary artery disease.  Further, the record indicates that the previous VA examiner's opinions were not based upon a factual basis.  The initial 2002 examiner stated that the Veteran was seen in 1994 for chest pain and high blood pressure and was not diagnosed with a heart attack at that time.  The examiner reported that the Veteran first learned of his high blood pressure in 1994.  The Veteran argues that he was diagnosed with a heart attack at a private facility as early as 1985.  He provided medical records from January 1993, which indicate that the Veteran was reporting shortness of breath and chest pain, and that he had previously undergone a chest x-ray in June 1991.  

The 2011 VA examiner relies heavily upon the findings of the 2002 examiner and states that "the Veteran takes no cardiac medication... and has no symptoms that would suggest [a diagnosis of ischemic heart disease]."  The Veteran's medical records, however, demonstrate that the Veteran is currently taking Atenolol and aspirin on a daily basis, which is listed as an "MI Beta Blocker/Aspirin."  Also, the Veteran's medical records also report a diagnosis of "CAD" or coronary artery disease; however, this appears to be based upon reported history of a myocardial infarction of 1994.  Additionally, the Board notes that a May 2008 echocardiogram is noted to be a "technically difficult study" and indicates a hyperdynamic left valve, some mitral regurgitation, and some tricuspid regurgitation.     

Accordingly, the Board finds that a new VA opinion should be obtained prior to adjudication to address the conflicting evidence of record.  

Further, the Board notes that there are outstanding federal records that VA has not attempted to obtain, which may be relevant.  Review of the Veteran's electronic medical records indicates that the Veteran reported seeking disability benefits from the Social Security Administration (SSA) in his application for benefits in March 2002.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the agency of original jurisdiction must obtain and associate with the claims file copies of any SSA disability determinations and all medical records underlying any such determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should request updated treatment records from the Huntington VAMC and the Lexington VAMC and associate them with the claims file.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran or his representative that are not already associated with the claims file.

2. Then, obtain all records from the Social Security Administration to include all determinations of disability benefits and any underlying records used in reaching the determination.  The records should be associated with the claims folder.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available. 

3. After the above-development has been completed, the Veteran should be afforded a VA examination by a cardiologist to determine whether he has a current ischemic heart disease disability, to include coronary artery disease and status, post myocardial infarction.

The examiner should specifically discuss whether the Veteran has a current diagnosis of any ischemic heart disease disability, and whether such a diagnosis is based upon any symptomology throughout the appeal period or is solely based upon the Veteran's reported history of prior myocardial infarction.  The examiner should discuss any symptoms indicated by the May 2008 echocardiogram and his current medications related to notations of coronary artery disease.   

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

4. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




